Title: From Thomas Jefferson to John Armstrong, 21 December 1802
From: Jefferson, Thomas
To: Armstrong, John


          
            Sir
            Washington Dec. 21. 1802.
          
          I informed General Kosciuszko of your kind attention to the location of his lands, and of your refusal to accept of any thing for it, expressing a pleasure at the opportunity of rendering him a service, and he in answer desires you to be assured how sensible he is of this mark of recollection & friendship, and the pleasure he has recieved from this testimony of regard from an old brother souldier.   Having sold the lands to Madame Louisa Francis Felix, who is now come over to settle on them with her family, and leaves this place in a few days for that purpose, I have, in pursuance of a power of Attorney from the general, given her a written power to enter into possession of the lands and to hold them according to the contract of conveyance from the general. should there be any difficulty in finding the lands, I trust that your good dispositions towards the General will lead you to render her any information necessary for that purpose. Accept my respects and good wishes.
          
            Th: Jefferson
          
        